The Supreme Court providently exercised its discretion in vacating the prior order dated November 1, 2007, inter alia, granting that branch of the motion of the defendants Anthony Samuels and Branda Samuels which was to dismiss the *817complaint insofar as asserted against them upon the plaintiffs default in opposing the motion, since the plaintiff demonstrated a reasonable excuse for its default (see Montefiore Med. Ctr. v Hartford Acc. & Indem. Co., 37 AD3d 673, 673-674 [2007]; cf. Lemberger v Congregation Yetev Lev D’Satmar, Inc., 33 AD3d 671 [2006]; Bank of N.Y. v Lagakos, 27 AD3d 678, 679 [2006]), and had a meritorious claim (see Washington Mut. Bank, F.A. v O’Connor, 63 AD3d 832, 833 [2009]; Cash v Titan Fin. Servs., Inc., 58 AD3d 785, 788 [2009]; Daniel Perla Assoc., LP v 101 Kent Assoc., Inc., 40 AD3d 677, 678 [2007]).
The appellants’ remaining contentions are without merit. Rivera, J.P., Florio, Miller and Hall, JJ., concur.